United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2590
                                   ___________

Wenceslao Cornejo Soriano,              *
                                        *
             Petitioner,                *
                                        * Petition for Review
      v.                                * of an Order of the
                                        * Board of Immigration Appeals.
Alberto Gonzales, United States         *
Attorney General,                       * [PUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: October 6, 2006
                                Filed: October 19, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Wenceslao Cornejo Soriano, a citizen of El Salvador, petitions for review of an
order of the Board of Immigration Appeals (BIA) denying his motion to reconsider
or to reopen.

      We conclude that the BIA acted within its discretion in denying Soriano’s
motion. See Patel v. Ashcroft, 375 F.3d 693, 695-96 (8th Cir. 2004) (standard of
review). We agree with the BIA that Soriano was ineligible for a waiver of
removability under Immigration and Nationality Act (INA) § 212(c), 8 U.S.C.
§ 1182(c) (1994) (repealed effective Apr. 1, 1997), because the ground for which he
was found removable--the aggravated felony of sexual abuse of minor--does not have
a statutory counterpart in the grounds of inadmissibility listed in INA § 212(a), 8
U.S.C. § 1182(a). See 8 C.F.R. § 1212.3(f)(5) (2005) (§ 212(c) relief shall be denied
if alien is removable on ground which does not have statutory counterpart in grounds
of inadmissibility under § 212(a)); Campos v. INS, 961 F.2d 309, 312-15 (1st Cir.
1992) (§ 212(c) waiver may be granted to alien facing deportation only when there is
ground of exclusion comparable to charge triggering deportation); In re Blake, 23 I.
& N. Dec. 722, 723-29 (BIA 2005) (sexual-abuse-of-minor removability ground has
no statutory counterpart in § 212(a) inadmissibility grounds).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-